Citation Nr: 0935874	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  02-07 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel




INTRODUCTION

The Veteran had service in the National Guard with active 
service from November 1990 to April 1991 and additional 
periods of active duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDING OF FACT

The Veteran's combined rating never reaches above 50 percent, 
there is insufficient evidence that the service-connected 
disabilities render the Veteran unable to secure or follow a 
substantially gainful occupation, and the Director of 
Compensation and Pension found that entitlement to an 
extraschedular evaluation for TDIU was not warranted.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In August 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask the VA to obtain for 
the claim for TDIU.  The August 2002 letter also specifically 
informed the Veteran of the specific criteria for obtaining 
TDIU.  In March 2007, the Veteran was notified that 
disabilities are rated on the basis of diagnostic codes and 
was told of the need to present evidence to meet the rating 
criteria and to establish an effective date of an award.  The 
Board notes that the March 2007 notice letter postdated the 
initial adjudication.  No prejudice resulted, however, as the 
claim was subsequently readjudicated without taint from the 
prior decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

VA has also done everything reasonably possible to assist the 
Veteran with respect to this claim, such as obtaining medical 
records, providing VA examinations, obtaining Social Security 
Administration (SSA) records, and obtaining an opinion from 
the Director of Compensation and Pension services.  
Consequently, the Board finds that the duty to notify and 
assist has been satisfied.  

Entitlement to TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

Service connection is in effect for an aggravated lumbar 
spine disorder (at 30 percent) and an adjustment disorder (at 
30 percent) with a combined rating of 50 percent.  Because 
the schedular requirements have not been met (even after 
consideration of the fact that the adjustment disorder is 
secondary to the lumbar spine disability), TDIU is only 
available if the Veteran has been rendered unemployable 
solely due to the service-connected disabilities regardless 
of the total rating percentage currently assigned.  In other 
words, TDIU is only available if an extraschedular rating is 
warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a 
total compensation rating based on individual unemployability 
on an extraschedular basis, the record must reflect some 
factor which takes the case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A review of the evidence reveals that the Veteran was 
employed until approximately 1997, when he left his position 
as a distribution manager.  The Veteran was then awarded SSA 
benefits in 1997 for a lumbar spine disorder with associated 
radiculopathy and emotional condition and an anxiety 
disorder, then diagnosed as posttraumatic stress disorder 
(PTSD).  See December 1998 SSA decision.  

The records of VA examination conducted in January and 
October 2001 reflect continued findings that the Veteran had 
multiple distinct psychiatric disorders, specifically PTSD, 
for which he was not service-connected, and adjustment 
disorder secondary to the lumbar spine disorder, for which he 
was service-connected.  These examination records do not 
provide any opinions as to whether the service-connected 
adjustment disorder results in an inability to obtain or 
maintain gainful employment.  

Another VA examination was conducted in September 2002 to 
determine the nature and severity of the Veteran's service-
connected lumbar spine disability.  After examination and 
discussion with the Veteran, the examiner diagnosed the 
Veteran with lumbosacral strain with myositis.  The examiner 
noted that the Veteran had previously worked in a managerial 
position which required frequent travelling around Puerto 
Rico and indicated that, in his opinion, the Veteran was not 
unemployable.  

In September 2004, the Veteran underwent another psychiatric 
examination, to determine the nature and severity of his 
psychiatric disorder.  The record reveals the Veteran's 
history of leaving his previous employment because of his 
psychiatric disorders; he indicated that he left the position 
because of increased difficulty with maintaining his 
concentration, increased difficulty dealing with invoices and 
numbers, increased anxiety, and increased difficulty working 
with his peers.  After examination, review of the record, and 
discussion with the Veteran, the examiner diagnosed the 
Veteran with adjustment disorder.  The examiner opined that 
the adjustment disorder resulted in moderate symptoms and 
moderate difficulty in social and occupational functioning 
which did not interfere with the Veteran's ability to perform 
in a working environment.  

A VA orthopedic examination was conducted in November 2004, 
to determine the nature and severity of the Veteran's lumbar 
spine disability.  This record reveals the Veteran's history 
of leaving his previous employment because he was unable to 
walk or stand more than 30 or 40 minutes.  The Veteran also 
reported that he was unable to sit, to include while driving, 
for longer than 30 minutes without increased pain.  After 
examination and discussion with the Veteran, the examiner 
diagnosed the Veteran with chronic active lumbosacral 
strain/myositis and degenerative joint disease.  The examiner 
indicated that the Veteran had "limitations in his range of 
motion, ambulation, standing, and sitting tolerance due to 
easy exacerbation of pain in the lumbosacral area" and 
opined that the Veteran's lumbar condition was "still active 
and limiting, for which [Veteran] is actually unsuitable to 
perform any kind of job position".  

Another VA psychiatric examination was conducted in April 
2007.  The examiner, who diagnosed the Veteran with an 
adjustment disorder, stated that "based on the review of the 
claims file and medical record and after taking a psychiatric 
history and performing a mental status examination", he 
"determined that the Veteran [was] able to obtain, perform, 
and secure a financial gainful employment".  In support of 
this opinion, the examiner noted that there was no past 
history of psychiatric hospitalization, substance abuse, or 
suicide attempt, and he noted that there was no change or 
deterioration of the Veteran's overall functioning in regards 
to his service-connected condition.  In other words, the 
examiner found that the Veteran's "service-connected 
neuropsychiatric condition [was] not severe enough to render 
him unemployable".  

In 2008, the Board requested that the case be given 
extraschedular consideration.  See April 2008 Board decision.  
A March 2009 decision by the Director, Compensation and 
Pension Service, determined that a review of all the 
available evidence does not show that the Veteran's service 
connected conditions alone render him unable to engage in any 
type of gainful employment.  The decision specifically took 
into account the Veteran's previous employment and the 
November 2004 VA examiner's finding that the Veteran was 
"unsuitable to perform any kind of job position".  

After review of the evidence, the Board finds that an award 
of TDIU on an extraschedular basis is not warranted:  
although the service-connected disabilities, predominantly 
the lumbar spine disability, cause some economic 
inadaptability, this economic inadaptability is taken into 
account in the evaluations assigned.  

The Board notes that the evidence includes a determination 
from SSA that the Veteran is unable to work, findings that 
the Veteran's PTSD results in an inability to work, and a 
finding that the lumbar spine disability renders him 
unsuitable to perform any type of job position.  See, e.g., 
November 2005 VA treatment record; October 2004 VA 
examination record; December 1998 SSA decision.  Initially, 
the Board notes that the Veteran is not service-connected for 
PTSD; thus, any unemployability caused by PTSD cannot be a 
basis for an award of TDIU.  Secondly, the Board notes that 
although SSA determined that the Veteran was unable to work, 
the Board is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Rather, 
it must make an independent determination based on the 
applicable regulations, the Secretary's instructions, and the 
precedent opinions of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c) (West 2002).  In this case, review of the 
SSA decision and the associated medical records indicates 
that the award of SSA benefits was based on disabilities 
beyond those which are service-connected:  although the 
decision was based in part on the lumbar spine disability and 
its associated "emotional condition" (which the Board 
interprets to be the service-connected adjustment disorder), 
the decision is also based on the presence of an anxiety 
disorder, then diagnosed as PTSD, which was unrelated to the 
lumbar spine disability, and which is not service-connected.  
Thus, SSA's finding of unemployability has limited probative 
value in the matter at hand. 

Finally, the Board finds that the 2004 VA examiner's opinion, 
standing alone, is not sufficiently probative evidence with 
which TDIU can be granted on an extraschedular basis.  Review 
of the opinion reveals that the examiner did not review the 
record or provide any explanation for this conclusion, other 
than merely stating that the Veteran has limitation of motion 
and sitting, standing, and walking tolerance, and it is 
unclear how, medically, the examiner came to the conclusion 
he reached.  Based on the absence of a clear rationale, the 
Board finds that the opinion has limited probative value 
which is outweighed by the collective probative value of the 
countervailing evidence, particularly the findings of the 
other VA examiners and the Director of the Compensation and 
Pension Services.  

In this case, although the Board finds that the Veteran's 
service connected disabilities have some impact on 
employment, the Board agrees with the Director that this 
level of impairment is adequately reflected in the percentage 
of disability that the Veteran currently receives, and that 
the evidence does not show that the Veteran is unemployable 
solely due to his service connected disabilities.  Thus, 
considering all evidence of record; the Board finds that the 
preponderance of the evidence of record is against a finding 
that the Veteran is entitled to TDIU based on an 
extraschedular basis. 


ORDER

TDIU is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


